Exhibit 10.1

 



 

October 17, 2018

 

Barry Kostiner

85 Horton Drive

Monsey, NY 10952

 

Dear Barry:

 

This letter will confirm our agreement (the “Agreement”) with respect to your
employment as Chief Financial Officer (“CFO”) of AMERI AND PARTNERS INC (the
“Company”), a subsidiary of AMERI HOLDINGS, INC. (“Ameri”), having its principal
place of business at having its principal place of business at 5000 Research
Court, Suite 750, Suwanee, Georgia 30024. This letter will become effective as
of the date it is fully executed (the “Effective Date”), which date shall be the
date first written above. This agreement supersedes any prior written and verbal
commitments or agreements.

1. Title and Job Duties.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Barry Kostiner (“Employee”) as CFO, reporting to the Chief
Executive Officer (“CEO”). In this capacity, Employee shall have the duties,
authorities and responsibilities as the CEO shall designate from time to time
that are not inconsistent with the Employee’s position.

(b) Employee accepts such employment and agrees, during the term of his
employment, to devote his full business and professional time and energy to the
Company. Employee agrees to carry out and abide by all lawful directions of the
CEO. Employee shall work primarily from New York, but may be directed to
relocate during the Employment Period at the discretion of the Company.

(c) Without limiting the generality of the foregoing, Employee shall not,
without the written approval of the CEO render services of a business or
commercial nature on Employee’s own behalf or on behalf of any other person,
firm, or corporation, whether for compensation or otherwise, during his or her
employment hereunder; provided that the foregoing shall not prevent Employee
from (i) serving on the boards of directors of non-profit organizations and,
with the prior written approval of the CEO, other for profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing Employee’s passive personal investments, so
long as such activities in the aggregate do not materially interfere or conflict
with the Employee’s duties hereunder or create a potential business or fiduciary
conflict.

2. Salary and Additional Compensation.

(a) Base Salary. The Company shall pay to Employee an annual base salary of
$200,000 (the “Base Salary”), less applicable withholdings and deductions, on an
annualized basis in accordance with the Company’s normal payroll procedures.

 1

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 

 



(b) Variable Bonus. Starting on January 1, 2019, Employee shall be eligible to
earn a bonus of up to 25% of his Base Salary upon the achievement of
pre-established performance targets set by the Compensation Committee of the
Company’s Board of Directors (“Compensation Committee”). The Compensation
Committee holds the right to make any changes to the bonus criteria, including
whether bonuses will be paid, at their discretion. The final amount will be as
per the discretion of the Compensation Committee. The amount will be payable on
an annual basis within 45 days after Ameri’s filing of its annual financial
statements with the Securities and Exchange Commission, so long as Employee is
still employed by the Company at that time.

(c) Stock Options. Upon the Effective Date and subject to approval of the
Compensation Committee, Executive shall receive an option (the “Option”) to
purchase 150,000 shares of the Company’s common stock in accordance with the
Company’s 2015 Equity Incentive Award Plan (the “Plan”) and a separate grant
agreement. The Options shall vest as follows: one-third upon the first
anniversary of the grant date; one-third upon the second anniversary of the
grant date; one-third upon the third anniversary of the grant date, provided
Executive is employed on such anniversary dates, and in accordance with the
grant agreement and the Plan.

3. Expenses. In accordance with Company policy, the Company shall reimburse
Employee for all reasonable business expenses properly and reasonably incurred
and paid by Employee in the performance of his duties under this Agreement upon
Employee’s presentment of detailed receipts in the form required by the
Company’s policy.

4. Benefits.

(a) Vacation. Employee shall be entitled to accrue 15 days of vacation per year,
in accordance with the Company’s standard vacation policy extended to employees
of the Company.

(b) Health Insurance and Other Plans. Employee shall be eligible to participate
in the Company’s medical and other employee benefit programs, if any, that are
provided by the Company for its employees generally, at levels commensurate with
Employee’s position, in accordance with the provisions of any such plans, as the
same may be in effect from time to time.

5. Term and Termination.

(a) Employment Period. The Company shall employ Employee pursuant to the terms
hereof commencing on the Effective Date and ending on December 31, 2019 (the
“Employment Period”), unless terminated earlier pursuant to this Section 5,
which governs the earlier termination of Employee’s employment and this
Agreement. The Employment Period shall automatically renew for additional one
(1) calendar year periods (a “Renewal Date”), unless the Company or Employee has
delivered written notice of non-renewal to the other party at least sixty (60)
days prior to the relevant Renewal Date or the Agreement is earlier terminated
as otherwise provided in this Section 5 below. Notwithstanding this, the
Employee’s employment with the Company shall be “at will,” meaning that either
Employee or the Company shall be entitled to terminate Executive’s employment at
any time and for any reason, with or without Cause, subject to the obligations
in Section 5.

 2

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 

 



(b) Termination by the Company for Cause, Upon Death or Disability. For purposes
of this Agreement, “Cause” shall mean: (i) Employee’s grossly negligent or
willful disregard of the lawful and reasonable directives of the Board or the
Company’s board of directors clearly communicated to Employee and which remain
uncured after thirty (30) days’ written notice from Ameri or the Company
notifying Employee of such gross negligence or willful misconduct in reasonable
detail; (ii) Employee’s material breach of the terms of this Agreement which
remains uncured after thirty (30) days’ written notice from Ameri or the Company
notifying Employee of such breach in reasonable detail (and if such breach is of
a nature that it cannot reasonably be cured within thirty (30) days, as long as
the cure is commenced and continuing within such 30-day period, Employee shall
have a reasonable period of time to cure such breach); (iii) engages in
misconduct that cause material harm to the financial condition or reputation of
the Company or any of its affiliates; or (iv) Employee pleads “guilty” or “no
contest” to or is indicted for or convicted of a felony under federal or state
law or as a crime under federal or state law which involves Employee’s fraud or
dishonesty, for which such termination shall be immediate. The Company may
terminate Employee’s employment for Cause immediately. The Company may terminate
Employee immediately upon death or upon Disability in accordance with the terms
set forth in Section 5(c) below. In the event of a termination for Cause, upon
Disability or death, Employee shall be paid: (i) his Base Salary accrued up to
and including the date of termination, paid within thirty (30) days, (ii)
unreimbursed expenses, paid in accordance with this Agreement and the Company’s
policies, and (iii) any accrued benefits under any Company benefit plan, paid
pursuant to the terms of such benefit plan (collectively, the “Accrued
Obligations”).

(c) Termination by the Company other than for Cause or Resignation by the
Employee. Either of the Company and Employee may terminate the Employment Period
at any time and for any reason upon sixty (60) days written notice, which the
Company may waive at its discretion. If the Company or the Employee terminates
the Employment Period pursuant to this Section, Employee shall be paid the
Accrued Obligations.

(d) Definition of Disability. For the purposes of this Agreement, “Disability”
shall mean that Employee has become physically or mentally unable to perform his
duties for the Company hereunder and such incapacity has continued for a total
of ninety (90) consecutive days or for any one hundred eighty (180) days in a
period of three hundred sixty-five (365) consecutive days.

6. Confidentiality Agreement.

(a) Employee understands that during the Employment Period, he may have access
to unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company, its affiliates,
or its customers, vendors or other third parties, including, without limitation,
any of their actual or anticipated business, research or development, any of
their technology or the implementation or exploitation thereof, including,
without limitation, information Employee and others have collected, obtained or
created, information pertaining to customers, accounts, vendors, prices, costs,
materials, processes, codes, material results, technology, system designs,
system specifications, materials of construction, trade secrets and equipment
designs, including information disclosed to the Company by others under
agreements to hold such information confidential (collectively, the
“Confidential Information”). Employee agrees to observe all Company policies and
procedures concerning such Confidential Information. Employee further agrees not
to disclose or use, either during his employment or at any time thereafter, any
Confidential Information for any purpose, including, without limitation, any
competitive purpose, unless authorized to do so by the Company in writing,
except that he may disclose and use such information in the good faith
performance of his duties for the Company. Employee’s obligations under this
Agreement will continue with respect to Confidential Information, whether or not
his employment is terminated, until such information becomes generally available
from public sources through no fault of Employee or any representative of
Employee. Notwithstanding the foregoing, however, Employee shall be permitted to
disclose Confidential Information as may be required by a subpoena or other
governmental order, provided that he first notifies the Company of such
subpoena, order or other requirement and such that the Company has the
opportunity to obtain a protective order or other appropriate remedy.

 3

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 

 



(b) During the Employment Period, upon the Company’s request, or upon the
termination of his employment for any reason, Employee will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
computers, blackberries or other PDAs, hardware, software, drawings, blueprints,
and any other material belonging to the Company or any of its customers,
including all materials pertaining to Confidential Information developed by
Employee or others, and all copies of such materials, whether of a technical,
business or fiscal nature, whether on the hard drive of a laptop or desktop
computer, in hard copy, disk or any other format, which are in his possession,
custody or control. Notwithstanding anything in this Section to the contrary,
Employee shall not be required to return to the Company apparatuses, computers,
blackberries or other PDAs, or other devices that are owned by Employee and not
by the Company, but Employee may be required to deliver such devices to the
Company or its designee for a period during which the Company shall delete from
such devices Confidential Information of the Company, if any.

7. Assignment of Intellectual Property.

(a) Employee will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his employment with the
Company or its affiliates. Employee agrees that the Company owns any such
Creations, conceived or made by Employee alone or with others at any time during
his employment, and Employee hereby assigns and agrees to assign to the Company
all moral or other rights he has or may acquire therein and agrees to execute
any and all applications, assignments and other instruments relating thereto
which the Company deems necessary or desirable. Employee hereby waives and
relinquishes all moral rights he has or may acquire in the Creations and agrees
to execute any and all other waivers and instruments relating thereto which the
Company deems necessary or desirable. These obligations shall continue beyond
the termination of his employment with respect to Creations and derivatives of
such Creations conceived or made during his employment with the Company. The
Company and Employee understand that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information unless such Creation (i) relates in any way to the
business or to the current or anticipated research or development of the
Company, or (ii) results in any way from his work at the Company.

(b) In any jurisdiction in which moral rights cannot be assigned, Employee
hereby waives any such moral rights and any similar or analogous rights under
the applicable laws of any country of the world that Employee may have in
connection with the Creations, and to the extent such waiver is unenforceable,
hereby covenants and agrees not to bring any claim, suit or other legal
proceeding against the Company or any of its affiliates claiming that Employee’s
moral rights have been violated.

 4

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 

 



(c) Employee agrees to cooperate fully with the Company both during and after
his employment with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
such Creations. Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Employee further agrees that if the Company is
unable, after reasonable effort, to secure Employee’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Employee hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.

8. Non-Solicitation Agreement.

(a) Employee will not, for a period of two (2) years following the termination
of his employment for any reason (the “Restricted Period”), directly or
indirectly, for himself or on behalf of or in conjunction with any other person
or entity, (i) solicit or hire (or assist or encourage any other person or
entity to solicit or hire), or otherwise interfere in any manner with any
employee, advertiser or strategic partner of the Company (each, a “Restricted
Entity”), other than by general public advertisement or other such general
solicitation not specifically targeted at any such Person, (ii) induce or
request any customer of any Restricted Entity to reduce, cancel or terminate its
business with such Restricted Entity or otherwise interfere in any manner in any
Restricted Entity’s business relationship with any of its customers, or (iii)
solicit or accept business from any customer of any Restricted Entity in
connection with any business of management consulting in the SAP software market
(such business, the “Restricted Business”).

(b) Employee agrees that the foregoing covenants are reasonable with respect to
their duration, geographic area and scope. If a judicial determination is made
that any provision of this Section 8 constitutes an unreasonable or otherwise
unenforceable restriction against Employee, then the provisions of this Section
8 shall be rendered void with respect to Employee only to the extent such
judicial determination finds such provisions to be unenforceable. In that
regard, any judicial authority construing this Section 8 shall be empowered to
sever any prohibited business activity, time period or geographical area from
the coverage of any such agreements and to apply the remaining provisions of
this Section 8 to the remaining business activities, time periods and/or
geographical areas not so severed. Moreover, in the event that any provision, or
the application thereof, of this Section 8 is determined not to be specifically
enforceable, the Company may be entitled to recover monetary damages as a result
of the breach of such agreement.

(c) For purposes of this Agreement, the term “Restricted Area” means any
geographical area in which a material amount of the business of the Company is
conducted or pursued at any time during the Restricted Period.

9. Representation and Warranty. Employee represents and warrants to the Company
that Employee is not subject to any agreement restricting his ability to enter
into this Agreement and fully carry out his duties and responsibilities
hereunder. Employee hereby indemnifies and holds the Company harmless against
any losses, claims, expenses (including reasonable attorneys’ fees), damages or
liabilities incurred by the Company as a result of a breach of the foregoing
representation and warranty.

 5

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 

 



10. Notice. Any notice or other communication required or permitted to be given
to any of the parties hereto shall be deemed to have been given if personally
delivered, or if sent by nationally recognized overnight courier, and addressed
as follows:

If to Employee, to:

the address shown on the records of the Company.

If to the Company, to:

c/o Ameri Holdings, Inc.
5000 Research Court, Suite 750,
Suwanee, Georgia 30024

with a copy to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention: Adam W. Finerman

11. Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.

12. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York without regard to the conflict of laws provisions thereof. Each of the
parties hereto hereby irrevocably submits to the exclusive jurisdiction of any
state or federal court in New York over any action or proceeding arising out of
or relating to this Agreement and each of the parties hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding shall be heard
and determined in such New York state or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent legally possible, the
defense of an inconvenient forum to the maintenance of such action or
proceeding.

13. Waiver. The waiver by any of the parties hereto of a breach of any provision
of this Agreement shall not be construed as a waiver of any subsequent breach.
The failure of a party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.

14. Injunctive Relief. Without limiting the remedies available to the Company,
Employee acknowledges that a breach of any of the covenants contained in
Sections 6, 7 or 8 would result in material irreparable injury to the goodwill
of the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order or preliminary or permanent injunction restraining Employee from engaging
in activities prohibited by this Agreement or such other relief as may be
required to specifically enforce any of the covenants in Section 6, 7 or 8 of
this Agreement, in addition to all other remedies available at law or in equity.

 6

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 

 



15. Assignment. This Agreement is a personal contract and Employee may not sell,
transfer, assign, pledge or hypothecate his rights, interests and obligations
hereunder. Except as otherwise herein expressly provided, this Agreement shall
be binding upon and shall inure to the benefit of Employee and his personal
representatives and shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

16. Entire Agreement. This Agreement (together with the Exhibits attached
hereto) embodies all of the representations, warranties, and agreements between
the parties hereto relating to Employee’s employment with the Company. No other
representations, warranties, covenants, understandings, or agreements exist
between the parties hereto relating to Employee’s employment. This Agreement
shall supersede all prior agreements, written or oral, relating to Employee’s
employment. This Agreement may not be amended or modified except by a writing
signed by each of the parties hereto.

[Signature page follows.]

 7

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.

  AMERI AND PARTNERS INC       By:

/s/ Brent Kelton

    Name: Brent Kelton     Title: Chief Executive Officer

 

    Agreed to and Accepted:          

/s/ Barry Kostiner

  BARRY KOSTINER  

 

 

 8

Ameri and Partners Inc

5000 Research Court, Suite 750, Suwanee, Georgia 30024

 



 

 

 

